ROVER, Chief Judge.
Appellant was charged with a violation of Section 39(a), Part I, Traffic and Motor Vehicle Regulations. This section makes it an offense for the operator of a motor vehicle to turn from a lane of traffic other than the proper one from which the turn is permitted. Following his conviction, this appeal was prosecuted.
The evidence is not in dispute. Appellant was driving north on Fourteenth Street, N. W. and when he reached the intersection of K Street, he made a left turn into K Street from the lane immediately to the *444.right of the streetcar loading platform at that intersection.
There are three lanes of northbound traffic at this location. The first is the one closest to the curb on Fourteenth Street; the next, or second lane from the curb, is immediately to the right of the loading platform; the third lane is on the streetcar tracks to the left of the platform. Appellant made his turn from the second lane. Traffic is controlled at this intersection by a series of lights; the movement of northbound traffic is controlled by three directional green signals, one for a left turn, one for straight ahead and one for a right turn. All three green signals come on simultaneously, the left turn signal appearing for only a short time. During the period that the left turn signal is on, the approaching traffic heading south on Fourteenth Street is stopped to allow northbound automobiles to make the left turn. The remaining two green lights continue together until the red signal appears; the third lane is marked with the letter “L” on the street, which mark does not appear in either of the other two lanes; there is also a marker on the streetcar loading platform permitting northbound traffic to use either the right or left side of the platform.
Section 39(a), Part I of the Traffic Regulations provides that:
“No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in Section 36, * *
The pertinent provisions of Section 36 are:
“The driver of a vehicle intending to turn at an intersection shall do so as follows, unless a different method of turning is directed by buttons, markers, or signs at the intersection, * * (No “different method of turning” is provided for this intersection; on the contrary, as noted, the third lane is specifically marked with the letter “L”.)
“(b) Approach for a left turn from a two-way street into a two-way street shall be made in that portion of the-right half of the roadway nearest the center line thereof * * *.” (Both Fourteenth and K Streets are “two-way” streets.)
There would seem to be no question, but that appellant was guilty of the offense charged; 36(b) specifically required him to' make the turn from the lane to the left of the platform; he admits he did not do this. His counsel, however, argues that the applicable regulation is 11(d) (1). We disagree. This regulation simply provides in-general terms that a motorist turning on a “green arrow” must enter the intersection cautiously and with due regard to the rights of pedestrians at crosswalks.1 There is-nothing in this section that changes or detracts from the applicability of 36(b). It seems to us rather obvious that the District authorities have considered carefully the traffic situation existing at this busy intersection and have come to the sound conclusion that the safety and convenience-of vehicular traffic and the public generally are best served by limiting left turns at this intersection to those driving in the third lane, immediately to the left of the loading platform.2
Affirmed.

. “Green arrow: Vehicular traffic facing such signal may cautiously enter the intersection only to make the movement indicated by such arrow but shall yield the right-of-way to pedestrians lawfully within a crosswalk and to other traffic lawfully using the intersection.”


. See also Section 165 (v), Part II, Article-XXVII of the Regulations reading as follows: “At the following points all vehicles except streetcars being driven in the lane nearest to the center of the street, shall make a left-turn only. * * East side of 14th Street, N. W., south of K Street, * * (Emphasis supplied)